Title: To Thomas Jefferson from Caesar A. Rodney, 14 June 1804
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir,
            Wilmington June 14. 1804.
          
          The political campaign has been opened here. The ensuing election will for a long time at least, decide the fate of this State. If we succeed the malignant dog-star of Federalism & toryism, sets to rise no more. Under this impression Bayard very much to my surprize & against sentiments expressed by letters to me, has again taken the feild. Tho’ I had determined previously to retire, because I felt myself compelled by imperious necessity so to do, I cannot brook the idea of a retreat when pressed as I am by my too partial fellow citizens. Tho’ I should have to live on the herbage of my feilds & the cool water of my spring I would cheerfully submit to it, in order to exterminate the Federal Hydra. A Burrite paper called the “Delaware Museum” is to be set up here, edited by Dr. John Vaughan & James M. Broom. But the Proteus of Federalism will change it shapes in vain the people have seen the cloven foot & felt its rough schod tread, & will long remember it. I stand upon the single & solid ground of being a supporter of you & your administration & if I fail it is in a good cause for which I am at all times ready to lay down my life.
          Yours Affectionately & Sincerely
          
            C. A. Rodney 
          
        